Citation Nr: 1544077	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability, to include keratoconus.

2.  Entitlement to service connection for a right eye disability, to include keratoconus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 until August 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied reopening of the Veteran's claim for a right eye disability.  

In his March 2013 substantive appeal, the Veteran requested a hearing before a Member of the Board.  On October 15, 2014, a videoconference hearing was held by the undersigned Acting Veterans Law Judge.  The Veteran accepted that hearing in lieu of an in-person hearing before a member of the Board.

The issue of entitlement to service connection for a right eye disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1974 rating decision denied service connection for keratoconus of the right eye.

2.  The evidence associated with the record subsequent to the September 1974 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right eye disability, to include keratoconus.

CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim for service connection for a right eye disability, to include keratoconus.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A September 1974 rating decision denied service connection for keratoconus of the right eye (later claimed as a right eye disability) based on a finding that the Veteran's keratoconus of the right eye was a constitutional or developmental condition for which compensation was not payable.  
The pertinent evidence of record at the time of the September 1974 rating decision included the following:  service treatment records showing a diagnosis of keratoconus in the right eye during active service; a July 1974 letter from the Chief of the Ophthalmology Service of Minot Air Force Base Regional Hospital confirming the Veteran's keratoconus diagnosis and recommending that the Veteran be fitted with a contact lens prior to leaving service; and the Veteran's claim for entitlement to service connection for keratoconus of the right eye, in which he claimed began in-service in 1971.

The pertinent evidence that has been received since the September 1974 rating decision is as follows: private medical records from 1996 to 2008 showing treatment of the Veteran's keratoconus of the right eye; a medical article titled "About Keratoconus Eye Disease" published by the National Keratoconus Foundation describing that keratoconus, generally, is a rare eye disease with no known significant geographic, cultural, or social pattern; a medical article titled "The Genetics of Keratoconus" explaining that the etiology of the disease is largely unknown, but that it may be related to excessive eye rubbing; and a statement from the Veteran explaining that as a fuel specialist in the military he was exposed to jet fuel, gas, and diesel fumes, and blown dust and dirt that caused his eyes to itch, feel dry, and water more than normal causing him to frequently rub his eyes. 

The Board finds that the two medical articles, and the statement submitted by the Veteran are new and material.  As the Veteran was previously denied service-connection for a right eye disability on the grounds that it was a constitutional or developmental defect, the medical articles noting that the etiology of keratoconus is unknown are relevant and material.  The Veteran's statement that in-service dust and fumes exposure caused him to excessively rub his eyes is also material when considered in conjunction with the medical literature of record stating that keratoconus may be etiologically related to excessive eye rubbing.  The Board notes that this additional evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right eye disability, to include keratoconus.  Accordingly, reopening of the claim of entitlement to service connection for a right eye disability, to include keratoconus, is warranted.

ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a right eye disability is granted.  


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for a right eye disability is decided.

The Veteran claims entitlement to service connection for a right eye disability that he contends arose in service.  The Veteran reported that while in service, he was a fuel specialist and was exposed to fumes and dust that caused him eye discomfort and led to excessive eye rubbing.  A pre-service March 1970 ophthalmologic consultation report noted that the Veteran had a hazy line across the pupil of his right eye, and it was recommended that a follow-up examination take place to check for the possibility of keratoconus.  Service medical records show that the Veteran consistently had problems with his right eye throughout service.  In particular, a February 1971 in-service ophthalmologic consultation noted an irregular astigmatism of the right eye, and at that time the Veteran was diagnosed with probable early keratoconus.  The Veteran's March 1974 separation examination noted that the Veteran had depth perception trouble that began in 1971, and noted that the Veteran had been diagnosed with keratoconus in the right eye.

A review of the medical literature submitted by the Veteran indicates that the etiology of keratoconus is largely unknown.  

In light of the Veteran's testimony regarding in-service onset and continuous symptomatology of a right eye disability, which is supported by the in-service and post-service medical evidence of record, and considering the medical literature of record; the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his right eye disability, to include keratoconus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Current medical records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record and associate with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present right eye disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  

Based on the examination results and a review of the record, the examiner should identify any and all diagnoses of the right eye and make a determination as to whether each identified right eye disability is a disease, a defect, or the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions:

a)  Did the Veteran have a right eye disability (a disease or a disability resulting from injury ONLY, not a defect) that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing right eye disability (a disease or a disability resulting from injury ONLY) clearly and unmistakably not aggravated during active service?  The Veteran's lay statements alone are not a sufficient basis for finding that a disability clearly and unmistakably existed prior to service.  

b)  For any disability determined to be a defect, is it at least as likely as not (50 percent or greater probability) that the Veteran developed superimposed right eye pathology as a result of his active service?

c)  With regard to any diagnosed right eye disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.

4.  Confirm that the VA examination report and medical opinions comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


